Name: Commission Regulation (EEC) No 1841/92 of 6 July 1992 fixing, for the 1992/93 marketing year, the threshold prices for rice
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 187/30 Official Journal of the European Communities 7. 7. 92 COMMISSION REGULATION (EEC) No 1841/92 of 6 July 1992 fixing, for the 1992/93 marketing year, the threshold prices for rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Articles 14 (5) and 15 (4) thereof, Whereas the amount for the protection of the industry was fixed by Council Regulation (EEC) No 1263/78 (3); whereas the components used for adjusting the threshold price for milled rice were fixed by Commission Regula ­ tion No 467/67/CEE (4), as last amended by Regulation (EEC) No 2325/88(0 ; Whereas, under Article 15 (1 ) of Regulation (EEC) No 1418/76 the threshold price for broken rice must be set between a lower limit of 130 % and an upper limit of 140 % of the threshold price for maize applicable during the first month of the marketing year ; whereas, in order that imports of broken rice do not act as a brake on the normal disposal of Community production throughout the Community market, the threshold price for broken rice should be fixed at 140 % of the threshold price for maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas, under Article 14 (2) of Regulation (EEC) No 1418/76, the threshold price for husked rice calculated for Rotterdam must be fixed in such a way that, on the Duis ­ burg market, the selling price for imported husked rice corresponds to the target price ; whereas this aim is attained when the components referred to in the second subparagraph of paragraph 2 of the said Article are deducted from the target price ; HAS ADOPTED THIS REGULATION :Whereas, pursuant to Article 14 (3) of the said Regulation, the threshold prices for milled rice are calculated by adjusting the threshold price for husked rice, account being taken of the monthly increases to which it is subject, on the basis of the conversion rates, processing costs and the value of by-products and by increasing the amounts thus obtained by an amount for the protection of the industry ; Article 1 The threshold prices for husked rice, round grain milled rice and long grain milled rice are hereby fixed at : (ECU/tonne) Month Threshold prices Husked rice Round grain milled rice Long grain milled rice Septembre 1992 October 1992 November 1992 December 1992 January 1993 February 1993 March 1993 April 1993 May 1993 June 1993 July 1993 August 1993 539,44 542,02 544,60 547,18 549,76 552,34 554,92 557,50 560,08 562,66 565,24 565,24 717,86 721,19 724,52 727,85 731,18 734,51 737,84 741,17 744,50 747,83 751,16 751,16 788,64 792,38 796,12 799,86 803,60 807,34 811,08 814,82 818,56 822,30 826,04 826,04 (3) OJ No L 156, 14. 6. 1978, p. 14. (4) OJ No 204, 24. 8 . 1967, p. 1 .(') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 73, 19. 3 . 1992, p. 7. 0 OJ No L 202, 27. 7. 1988, p. 41 . 7. 7. 92 Official Journal of the European Communities No L 187/31 Article 2 The threshold price for broken rice is hereby fixed at ECU 281,91 per tonne. Article 3 This Regulation shall enter into force on 1 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Ray MAC SHARRY Member of the Commission